DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 21-40 are rejected.
Response to Arguments
Applicant filed preliminary amendments. Prosecution is reopened.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 21-40 are directed to a system, method, and product. Therefore, these claims fall within the four statutory categories of invention. 
The claims are directed towards tracking items using a ledger as the TITLE suggests (“SECURE REAL-TIME PRODUCT OWNERSHIP TRACKING USING DISTRIBUTED LEDGERS”), which is an abstract idea of organizing human activity. Claims recite “access data maintained within a first ledger block of a distributed ledger, and based on the accessed data, determine an occurrence of an event associated with a product; performing operations consistent with at least one of the rules that exhibits a relationship with the events, the operations comprising generating a second ledger block that includes event data associated with the event, and the second ledger block being recorded within an additional distributed ledger associated with the product.” which are grouped within the “certain methods of organizing human activity.” The claims fall into abstract ideas in prong one of step 2A of the Alice/Mayo test because the claims are a fundamental economic practice. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as memory and processors merely uses a computer as a tool to perform an abstract idea. Specifically, the memory and processors performs the steps or functions of “access data maintained within a first ledger block of a distributed ledger, and based on the accessed data, determine an occurrence of an event associated with a product; performing operations consistent with at least one of the rules that exhibits a relationship with the events, the operations comprising generating a second ledger block that includes event data associated with the event, and the second ledger block being recorded within an additional distributed ledger associated with the product.” as a tool to implement the abstract idea. This does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The mathematical operations of “decrypt” with a master key do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a “access data maintained within a first ledger block of a distributed ledger, and based on the accessed data, determine an occurrence of an event associated with a product; performing operations consistent with at least one of the rules that exhibits a relationship with the events, the operations comprising generating a second ledger block that includes event data associated with the event, and the second ledger block being recorded within an additional distributed ledger associated with the product.” to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of organizing human activity. As discussed above, taking the claim elements separately, the memory and processors performs the steps or functions of “access data maintained within a first ledger block of a distributed ledger, and based on the accessed data, determine an occurrence of an event associated with a product; performing operations consistent with at least one of the rules that exhibits a relationship with the events, the operations comprising generating a second ledger block that includes event data associated with the event, and the second ledger block being recorded within an additional distributed ledger associated with the product.”. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of organizing human activity. Therefore, the use of these additional elements does no more than employ the computer to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent further describe the abstract idea of organizing human activity. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Claims 22/33 adds an additional block on the ledger. Claims 23-24 and 34 have meaningless verbosity as it is simply storing more data on the ledger. Claim 25/35/36 utilizes encryption. Claim 26 further describes data in a block. Claim 27 further describes data within the block. Claim 28/37 performs notification. Claim 29 further describes data for the ownership interest. Claim 30/38 recites pedestrian actions related to “marital status” as it relates to ownership. Claim 31/39 describes ownership interests.
Therefore, the dependent claims are also not patent eligible.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 30, 38, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Relative Term
Claims 30 and 38 recite: “vital status”. Support may be found in 0048 which provides examples of “death” or “incapacitation.” The terms are a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. By way of example, and “owner” of the asset may be in a car wreck. This person may be “seriously injured” as the saying goes. (However, what constitutes a serious injury is also a subjective inquiry.) Following the guidance from the Spec., it is unclear whether this example would fall into the “vital status” category as defined by the Spec. That is, the person from the car wreck may not have been incapacitated but may be unable to walk for some period of time. Would this constitute a vital status? Would this constitute a vital status if the person was unable to walk but would be able to later regained walking capability?
The scope is unclear.
Claim 39 is rejected as it depends on claim 38. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-40 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Sriram US9436923 in view of US5892900 Ginter in view of US7656271 Ehrman.
Regarding claims 21 and 40 Sriram teaches:
access data maintained within a first ledger block of a distributed ledger (col. 17 ll. 10-40 “To facilitate a recall, an entity [like manufacturer] can notify the provenance management system 504[.]”; see also col. 10 ll. 45-50 “manufacturer entity”) involving a manufactured product (col. 10 ll. 45-50 “manufacturer entity”, col. 13 ll. 5-20 “manufacturer ships an item”), and based on the accessed data, determine an occurrence of an event associated with a product (Fig. 3A Items 304A-D; col. 10 ll. 50-67, col. 16 l. 45 to col. 17 l. 38 (disclosing blacklisting in one embodiment)));
perform operations consistent with at least one of the rules that exhibits a relationship with the event (col. 17 ll. 30-38 (providing notification and warning)), the operations comprising generating a second ledger block that includes event data associated with the event (col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records))…associated with the product (Fig. 3A (showing supply chain); col. 9 (discussing “SKU package”)).
Sriram does not teach:
decrypt an encrypted first portion of the accessed data using a master cryptographic key, the decrypted first portion identifying a plurality of rules associated with a rules authority; and identifying a plurality of rules 
and the second ledger block being recorded within an additional distributed ledger
While Sriram does teach private key cryptography, see generally Sriram at Abstract, col. 1 ll. 50-67, Sriram does not teach an encrypted/decrypted segmented database. Also, as mapped below, Ginter teaches rules and events within the segmented encrypted database that governs the “chain of handling and control.” See Ginter at Abstract.
Ginter, which is in the same field of use as Sriram, as a whole, is directed towards “secure chains of handling and control for both information content and information…to regular the use[.]” See e.g., at col. 1 ll. 5-35; see also cols. 6-7 (chain of handling). Similar to Sriram, Ginter discloses a secure database 610 which stores PERCs for rules. See e.g., col. 155 ll. 35-67. Ginter controls the access by maintaining the PERC 808 with a clearing house that may be updated. See e.g., col. 169 ll. 55-67 (replacing PERC). Ginter also importantly teaches compartments within data 610 SPU that “limit[s] the amount of information within [the] secure database 610 that is encrypted with a single key.” See Id. at col. 172 (bolding omitted); see also col. 222 ll. 50-61 (discussing group of keys for database). Ginter additionally teaches events (Figs. 24 to 25c; col. 150 l. 25 to col. 151 l. 36 (explaining UDE); see also col. 151 l. 36 to col. 154 l. 40 (explaining map of UDE)), inter alia, as follows:
decrypt an encrypted first portion of the accessed data using a master cryptographic key, the decrypted first portion identifying a plurality of rules associated with a rules authority; and  (Fig. 36 (showing encrypt/decrypt of new item in database SPU), Fig. 37 (showing encrypt/decrypt of used item in database SPU); col. 170 l. 1 to col. 171 l. 42; see also Fig. 38 (explaining detail for new encryption/decrypt key for database); col. 171 (same))  identifying a plurality of rules (Fig. 2 Items 104, 110; col. 56 ll. 5-15, col. 57 ll. 1-25; see also Fig. 5B (showing details of rules in items 308, 808, or 1000); col. 59 ll. 35-55 (explaining details of rules))

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the database of Sriram with the database of Ginter in order to increase security by having different compartments as this places "limit[s on] the amount of information" accessible to each user with a key. See Ginter at col. 172 (bolding omitted); see also Ginter at col. 222 II. 50-61 (discussing group of keys for database). 

Neither Sriram nor Ginter teach:
and the second ledger block being recorded within an additional distributed ledger 
Ehrman teaches:
and the second ledger block being recorded within an additional distributed ledger (Fig. 2 Item 210 (showing engine), Fig. 3 Items 312a, 314a, 316a (showing multiple DBs); col. 9 ll. 25-35 (“conditions and/or predetermined rules and system parameters”), col. 11 ll. 30-40 (“vehicle number so that any data associated…may be related”),  col. 11 ll. 55-60 (explaining asset management with DB), col. 12 ll. 25-35 (maintaining multiple DB with engine), col. 13 ll. 40-67 (same), col. 20 ll. 50-55 (“transaction code…with each dataset…within…databases”), col. 23 ll. 30-40 (“business rules”); see also col. 8 ll. 20-25 (background and structure “central or distributed”))

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the system of Sriram-Ginter with the multiple databases of Ehrman in order to provide redundancy or to stores separate pieces of data in different locations to partition data.

Regarding claim 22 Sriram teaches:
The apparatus of claim 21, wherein the second ledger block corresponds to a genesis block (Fig. 3A Item 3045; col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records)) 
Sriram does not teach:
for the additional distributed ledger.
Ehrman teaches:
for the additional distributed ledger (Fig. 2 Item 210 (showing engine), Fig. 3 Items 312a, 314a, 316a (showing multiple DBs); col. 9 ll. 25-35 (“conditions and/or predetermined rules and system parameters”), col. 11 ll. 30-40 (“vehicle number so that any data associated…may be related”),  col. 11 ll. 55-60 (explaining asset management with DB), col. 12 ll. 25-35 (maintaining multiple DB with engine), col. 13 ll. 40-67 (same), col. 20 ll. 50-55 (“transaction code…with each dataset…within…databases”), col. 23 ll. 30-40 (“business rules”); see also col. 8 ll. 20-25 (background and structure “central or distributed”)).

Regarding claim 23 Sriram teaches:
The apparatus of claim 22, wherein the at least one processor is further configured to execute the instructions to generate the additional distributed…associated with the product (Fig. 3A (showing supply chain); col. 9 (discussing “SKU package”)), and to store the additional distributed ledger within a portion of the memory (Fig. 3A (showing supply chain); col. 9 (discussing “SKU package”)).
Neither Sriram nor Ginter teach:
…ledger…
Ehrman teaches:
[second] ledger (Fig. 2 Item 210 (showing engine), Fig. 3 Items 312a, 314a, 316a (showing multiple DBs); col. 9 ll. 25-35 (“conditions and/or predetermined rules and system parameters”), col. 11 ll. 30-40 (“vehicle number so that any data associated…may be related”),  col. 11 ll. 55-60 (explaining asset management with DB), col. 12 ll. 25-35 (maintaining multiple DB with engine), col. 13 ll. 40-67 (same), col. 20 ll. 50-55 (“transaction code…with each dataset…within…databases”), col. 23 ll. 30-40 (“business rules”); see also col. 8 ll. 20-25 (background and structure “central or distributed”))

Regarding claim 24 Sriram teaches:
wherein the at least one processor is further configured to transmit…block to one or more peer computing systems, the one or more peer computing systems being configured to generate the additional distributed ledger for the product (col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records)).
Neither Sriram nor Ginter teach:
the second ledger 
Ehrman teaches:
the second ledger (Fig. 2 Item 210 (showing engine), Fig. 3 Items 312a, 314a, 316a (showing multiple DBs); col. 9 ll. 25-35 (“conditions and/or predetermined rules and system parameters”), col. 11 ll. 30-40 (“vehicle number so that any data associated…may be related”),  col. 11 ll. 55-60 (explaining asset management with DB), col. 12 ll. 25-35 (maintaining multiple DB with engine), col. 13 ll. 40-67 (same), col. 20 ll. 50-55 (“transaction code…with each dataset…within…databases”), col. 23 ll. 30-40 (“business rules”); see also col. 8 ll. 20-25 (background and structure “central or distributed”))

Regarding claim 25 Sriram teaches:
associated with the product (Fig. 3A (showing supply chain); col. 9 (discussing “SKU package”))…events…(Fig. 3A Items 304A-D; col. 10 ll. 50-67, col. 16 l. 45 to col. 17 l. 38 (disclosing blacklisting in one embodiment)))
Sriram does not teach:
decrypt an encrypted second portion of the accessed data using a private cryptographic key…the decrypted second portion of the accessed data identifying a plurality of triggering…;
determine that the event corresponds to at least one of the triggering events; and
when the event corresponds to the at least one of the triggering events, identify the at least one of the rules that exhibits the relationship with the event.
Ginter teaches:
decrypt an encrypted second portion of the accessed data using a private cryptographic key (Fig. 36 (showing encrypt/decrypt of new item in database SPU), Fig. 37 (showing encrypt/decrypt of used item in database SPU); col. 170 l. 1 to col. 17 ll. 42; see also Fig. 38 (explaining detail for new encryption/decrypt key for database); col. 171 (same))
the decrypted second portion of the accessed data identifying a plurality of triggering…(Figs. 24 to 25c; col. 150 I. 25 to col. 1511. 36 (explaining UDE); see also col. 1511. 36 to col. 1541. 40 (explaining map of UDE));
determine that the event corresponds to at least one of the triggering events; and (Figs. 24 to 25c; col. 150 l. 25 to col. 15 ll. 36 (explaining UDE); see also col. 15 ll. 36 to col. 154 l. 40 (explaining map of UDE))
when the event corresponds to the at least one of the triggering events, identify the at least one of the rules that exhibits the relationship with the event (Figs. 24 to 25c; col. 150 l. 25 to col. 15 ll. 36 (explaining UDE); see also col. 15 ll. 36 to col. 154 l. 40 (explaining map of UDE)).

Regarding claim 26 Sriram teaches:
wherein the second ledger block comprises the event (col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records))…
Sriram does not teach:
data.
Ginter teaches:
data (Figs. 24 to 25c; col. 150 I. 25 to col. 1511. 36 (explaining UDE); see also col. 1511. 36 to col. 1541. 40 (explaining map of UDE)), the encrypted first portion of the accessed data, and the encrypted second portion of the accessed data (col. 172; see also col. 222 ll. 50-61 (discussing group of keys for database)).

Regarding claim 27 Sriram teaches:
the product comprises a connected device (Fig. 5; col. 4 ll. 20-30, col. 8 ll. 18-40), the connected device being communicatively coupled to the apparatus across a communications network (Fig. 5; col. 4 ll. 20-30, col. 8 ll. 18-40);
…includes product data associated with at least one of a maintenance of the product or a performance of the product; and (Fig. 3A Items 304A-D; col. 10 ll. 50-67, col. 16 l. 45 to col. 17 l. 38 (disclosing blacklisting in one embodiment)))
the event comprises a maintenance milestone or a performance threshold (Fig. 3A Items 304A-D; col. 10 ll. 50-67, col. 16 l. 45 to col. 17 l. 38 (disclosing blacklisting in one embodiment))).
Sriram does not teach:
the decrypted second portion of the accessed data 
Ginter teaches:
the decrypted second portion of the accessed data (col. 172; see also col. 222 ll. 50-61 (discussing group of keys for database))

Regarding claim 28 Sriram teaches:
wherein the operations further comprise generating and transmitting a notification (Fig. 3A Items 304A-D; col. 10 ll. 50-67, col. 16 l. 45 to col. 17 l. 38 (disclosing blacklisting in one embodiment))) to the connected device, the notification comprising at least a portion of the event data (Fig. 3A Items 304A-D; col. 10 ll. 50-67, col. 16 l. 45 to col. 17 l. 38 (disclosing blacklisting in one embodiment))), and the connected device being configured to display the notification within a digital interface (Fig. 3A Items 304A-D; col. 10 ll. 50-67, col. 16 l. 45 to col. 17 l. 38 (disclosing blacklisting in one embodiment))).

Regarding claim 29 Sriram teaches:
of the accessed data comprises entity data associated with an entity having a registered ownership interest in the product; and (Fig. 3B (showing fork); col. 12 l. 40 to col. 13 l. 43 (discussing "sub·parts"))
the event data comprises an identifier of the entity having the registered ownership interest in the product (Fig. 3B (showing fork); col. 12 l. 40 to col. 13 l. 43 (discussing "sub··parts")).
Sriram does not teach:
the decrypted first portion 
Ginter teaches:
the decrypted first portion (Fig. 36 (showing encrypt/decrypt of new item in database SPU), Fig. 37 (showing encrypt/decrypt of used item in database SPU); col. 170 l. 1 to col. 171 l. 42; see also Fig. 38 (explaining detail for new encryption/decrypt key for database); col. 171 (same))

Regarding claim 30 Sriram teaches:
wherein the event comprises one of a change in the vital status of the entity having the registered ownership interest, a change…of the entity having the registered ownership interest; or a payment contribution of the entity having the registered ownership interest (col. 17 l. 39 to col. 18 l. 39 (disclosing details of (i) logistic transaction record, (ii) source record, and (iii) destination record)…of two entities each having a respective registered ownership interest in the product (Fig. 3B; col. 12 60-67).
Neither Sriram nor Ginter nor Ehrman teach: “marital status” But Examiner takes Official Notice. It would be obvious to take the data from Sriram in Sriram-Ginter-Ehrman and populate the blockchain with martial information in order to manage assets between users.

Regarding claim 31 Sriram teaches:
the operations further comprise generating ownership data indicative of a modification to the registered ownership interest of the entity in the product (Fig. 3A Item 3045; col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records)), the modification comprising at least one of an increase in the registered ownership interest (Fig. 3A Item 3045; col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records)), a decrease in the registered ownership interest, or a transfer of the registered ownership interest to an additional entity; and (Fig. 3A Item 3045; col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records))
the second ledger block comprises the event data and the ownership data (Fig. 3A Item 3045; col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records)).

Regarding claim 32 Sriram teaches:
using at least one processor, accessing data maintained within a first ledger block of a distributed ledger (col. 17 ll. 10-40 “To facilitate a recall, an entity [like manufacturer] can notify the provenance management system 504[.]”; see also col. 10 ll. 45-50 “manufacturer entity”) involving a manufactured product (col. 10 ll. 45-50 “manufacturer entity”, col. 13 ll. 5-20 “manufacturer ships an item”), and based on the accessed data, determining an occurrence of an event associated with a product (Fig. 3A Items 304A-D; col. 10 ll. 50-67, col. 16 l. 45 to col. 17 l. 38 (disclosing blacklisting in one embodiment)));
using the at least one processor, performing operations consistent with at least one of the rules that exhibits a relationship with the event  (col. 17 ll. 30-38 (providing notification and warning)), the operations comprising generating a second ledger block that includes event data associated with the event (col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records)), and the second ledger block being recorded…distributed ledger associated with the product (Fig. 3A (showing supply chain); col. 9 (discussing “SKU package”)).
Sriram does not teach:
decrypting, using the at least one processor, an encrypted first portion of the accessed data using a master cryptographic key, the decrypted first portion identifying a plurality of rules associated with a rules authority; and 
within an additional 
Ginter teaches:
decrypting, using the at least one processor, an encrypted first portion of the accessed data using a master cryptographic key, the decrypted first portion identifying a plurality of rules associated with a rules authority; and (Fig. 36 (showing encrypt/decrypt of new item in database SPU), Fig. 37 (showing encrypt/decrypt of used item in database SPU); col. 170 l. 1 to col. 171 l. 42; see also Fig. 38 (explaining detail for new encryption/decrypt key for database); col. 171 (same))  identifying a plurality of rules (Fig. 2 Items 104, 110; col. 56 ll. 5-15, col. 57 ll. 1-25; see also Fig. 5B (showing details of rules in items 308, 808, or 1000); col. 59 ll. 35-55 (explaining details of rules))
Neither Sriram nor Ginter teach:
within an additional (Fig. 2 Item 210 (showing engine), Fig. 3 Items 312a, 314a, 316a (showing multiple DBs); col. 9 ll. 25-35 (“conditions and/or predetermined rules and system parameters”), col. 11 ll. 30-40 (“vehicle number so that any data associated…may be related”),  col. 11 ll. 55-60 (explaining asset management with DB), col. 12 ll. 25-35 (maintaining multiple DB with engine), col. 13 ll. 40-67 (same), col. 20 ll. 50-55 (“transaction code…with each dataset…within…databases”), col. 23 ll. 30-40 (“business rules”); see also col. 8 ll. 20-25 (background and structure “central or distributed”))  
Ehrman teaches:
within an additional (Fig. 2 Item 210 (showing engine), Fig. 3 Items 312a, 314a, 316a (showing multiple DBs); col. 9 ll. 25-35 (“conditions and/or predetermined rules and system parameters”), col. 11 ll. 30-40 (“vehicle number so that any data associated…may be related”),  col. 11 ll. 55-60 (explaining asset management with DB), col. 12 ll. 25-35 (maintaining multiple DB with engine), col. 13 ll. 40-67 (same), col. 20 ll. 50-55 (“transaction code…with each dataset…within…databases”), col. 23 ll. 30-40 (“business rules”); see also col. 8 ll. 20-25 (background and structure “central or distributed”))  

Regarding claim 33 Sriram teaches:
ledger block corresponds to a genesis block (Fig. 3A Item 3045; col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records))
the computer-implemented method further comprises, using the at least one processor, generating the additional distributed ledger associated with the product and storing the additional distributed ledger within a data repository (Fig. 3A Item 3045; col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records)).
Neither Sriram nor Ginter teach:
second…for the additional distributed ledger; and 
Ehrman teaches:
second…for the additional distributed ledger; and (Fig. 2 Item 210 (showing engine), Fig. 3 Items 312a, 314a, 316a (showing multiple DBs); col. 9 ll. 25-35 (“conditions and/or predetermined rules and system parameters”), col. 11 ll. 30-40 (“vehicle number so that any data associated…may be related”),  col. 11 ll. 55-60 (explaining asset management with DB), col. 12 ll. 25-35 (maintaining multiple DB with engine), col. 13 ll. 40-67 (same), col. 20 ll. 50-55 (“transaction code…with each dataset…within…databases”), col. 23 ll. 30-40 (“business rules”); see also col. 8 ll. 20-25 (background and structure “central or distributed”))
Yaga provides a definition for genesis block at p. 18.

Regarding claim 34 Sriram teaches:
ledger block corresponds to a genesis block for the additional distributed ledger; and (Fig. 3A Item 3045; col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records))
the computer-implemented method further comprises transmitting the second ledger block to one or more peer computing systems using the at least one processor, the one or more peer computing systems being configured to generate the additional distributed ledger associated with the product (Fig. 3A Item 3045; col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records)).
Sriram does not teach:
second (Fig. 2 Item 210 (showing engine), Fig. 3 Items 312a, 314a, 316a (showing multiple DBs); col. 9 ll. 25-35 (“conditions and/or predetermined rules and system parameters”), col. 11 ll. 30-40 (“vehicle number so that any data associated…may be related”),  col. 11 ll. 55-60 (explaining asset management with DB), col. 12 ll. 25-35 (maintaining multiple DB with engine), col. 13 ll. 40-67 (same), col. 20 ll. 50-55 (“transaction code…with each dataset…within…databases”), col. 23 ll. 30-40 (“business rules”); see also col. 8 ll. 20-25 (background and structure “central or distributed”))
Ehrman teaches:
second (Fig. 2 Item 210 (showing engine), Fig. 3 Items 312a, 314a, 316a (showing multiple DBs); col. 9 ll. 25-35 (“conditions and/or predetermined rules and system parameters”), col. 11 ll. 30-40 (“vehicle number so that any data associated…may be related”),  col. 11 ll. 55-60 (explaining asset management with DB), col. 12 ll. 25-35 (maintaining multiple DB with engine), col. 13 ll. 40-67 (same), col. 20 ll. 50-55 (“transaction code…with each dataset…within…databases”), col. 23 ll. 30-40 (“business rules”); see also col. 8 ll. 20-25 (background and structure “central or distributed”))
Yaga provides a definition for genesis block at p. 18.

Regarding claim 35 Sriram teaches:
events (Fig. 3A Items 304A-D; col. 10 ll. 50-67, col. 16 l. 45 to col. 17 l. 38 (disclosing blacklisting in one embodiment)));
Sriram does not teach:
decrypting, using the at least one processor, an encrypted second portion of the accessed data using a private cryptographic key associated with the product, the decrypted second portion of the accessed data identifying a plurality of triggering
determining, using the at least one processor, that the event corresponds to at least one of the triggering events; and 
when the event corresponds to the at least one of the triggering events, identifying, using the at least one processor, the at least one of the rules that exhibits the relationship with the event; and 
ledger block comprises the event data, the encrypted first portion of the accessed data, and the encrypted second portion of the accessed data, the encrypted first portion of the accessed data, and the encrypted second portion of the accessed data.
the second 
Ginter teaches:
decrypting, using the at least one processor, an encrypted second portion of the accessed data using a private cryptographic key associated with the product (Fig. 36 (showing encrypt/decrypt of new item in database SPU), Fig. 37 (showing encrypt/decrypt of used item in database SPU); col. 170 l. 1 to col. 17 ll. 42; see also Fig. 38 (explaining detail for new encryption/decrypt key for database); col. 171 (same)), the decrypted second portion of the accessed data identifying a plurality of triggering (Figs. 24 to 25c; col. 150 I. 25 to col. 1511. 36 (explaining UDE); see also col. 1511. 36 to col. 1541. 40 (explaining map of UDE))
determining, using the at least one processor, that the event corresponds to at least one of the triggering events; and (Figs. 24 to 25c; col. 150 l. 25 to col. 15 ll. 36 (explaining UDE); see also col. 15 ll. 36 to col. 154 l. 40 (explaining map of UDE))
when the event corresponds to the at least one of the triggering events, identifying, using the at least one processor, the at least one of the rules that exhibits the relationship with the event; and (Figs. 24 to 25c; col. 150 l. 25 to col. 15 ll. 36 (explaining UDE); see also col. 15 ll. 36 to col. 154 l. 40 (explaining map of UDE))
ledger block comprises the event data (Figs. 24 to 25c; col. 150 I. 25 to col. 1511. 36 (explaining UDE); see also col. 1511. 36 to col. 1541. 40 (explaining map of UDE)), the encrypted first portion of the accessed data, and the encrypted second portion of the accessed data (Figs. 24 to 25c; col. 150 I. 25 to col. 1511. 36 (explaining UDE); see also col. 1511. 36 to col. 1541. 40 (explaining map of UDE)), the encrypted first portion of the accessed data, and the encrypted second portion of the accessed data (col. 172; see also col. 222 ll. 50-61 (discussing group of keys for database)).
Neither Sriram nor Ginter teach:
the second
Ehrman teaches:
the second (Fig. 2 Item 210 (showing engine), Fig. 3 Items 312a, 314a, 316a (showing multiple DBs); col. 9 ll. 25-35 (“conditions and/or predetermined rules and system parameters”), col. 11 ll. 30-40 (“vehicle number so that any data associated…may be related”),  col. 11 ll. 55-60 (explaining asset management with DB), col. 12 ll. 25-35 (maintaining multiple DB with engine), col. 13 ll. 40-67 (same), col. 20 ll. 50-55 (“transaction code…with each dataset…within…databases”), col. 23 ll. 30-40 (“business rules”); see also col. 8 ll. 20-25 (background and structure “central or distributed”))  

Regarding claim 36 Sriram teaches:
the product comprises a connected device, the connected device being communicatively coupled to the apparatus across a communications network; (Fig. 5; col. 4 ll. 20-30, col. 8 ll. 18-40)
includes product data associated with at least one of a maintenance of the product or a performance of the product; (Fig. 3A Items 304A-D; col. 10 ll. 50-67, col. 16 l. 45 to col. 17 l. 38 (disclosing blacklisting in one embodiment)))
the event comprises a maintenance milestone or a performance threshold (Fig. 3A Items 304A-D; col. 10 ll. 50-67, col. 16 l. 45 to col. 17 l. 38 (disclosing blacklisting in one embodiment))).
Sriram does not teach:
the decrypted second portion of the accessed data 
Ginter teaches:
the decrypted second portion of the accessed data (col. 172; see also col. 222 ll. 50-61 (discussing group of keys for database))

Regarding claim 37 Sriram teaches:
further comprising generating and transmitting a notification to the connected device using the at least one processor, the notification comprising at least a portion of the event data, and the connected device being configured to display the notification within a digital interface (Fig. 3A Items 304A-D; col. 10 ll. 50-67, col. 16 l. 45 to col. 17 l. 38 (disclosing blacklisting in one embodiment))).

Regarding claim 38 Sriram teaches:
comprises entity data associated with an entity having a registered ownership interest in the product (col. 17 ll. 10-40 “To facilitate a recall, an entity [like manufacturer] can notify the provenance management system 504[.]”; see also col. 10 ll. 45-50 “manufacturer entity”) involving a manufactured product (col. 10 ll. 45-50 “manufacturer entity”, col. 13 ll. 5-20 “manufacturer ships an item”);
the event data comprises an identifier of the entity having the registered ownership interest in the product; and (Fig. 3B (showing fork); col. 12 l. 40 to col. 13 l. 43 (discussing "sub··parts"))
the event comprises one of a change in the vital status of the entity having the registered ownership interest, a change…of
the entity having the registered ownership interest; or a payment contribution of the entity having the registered ownership interest (col. 17 l. 39 to col. 18 l. 39 (disclosing details of (i) logistic transaction record, (ii) source record, and (iii) destination record)…of two entities each having a respective registered ownership interest in the product (Fig. 3B; col. 12 60-67).
Sriram does not teach:
the decrypted first portion of the accessed data 
Ginter teaches:
the decrypted first portion of the accessed data (Fig. 36 (showing encrypt/decrypt of new item in database SPU), Fig. 37 (showing encrypt/decrypt of used item in database SPU); col. 170 l. 1 to col. 171 l. 42; see also Fig. 38 (explaining detail for new encryption/decrypt key for database); col. 171 (same))
Neither Sriram nor Ginter nor Ehrman teach: “marital status” But Examiner takes Official Notice. It would be obvious to take the data from Sriram in Sriram-Ginter-Ehrman and populate the blockchain with martial information in order to manage assets between users.

Regarding claim 39 Sriram teaches:
the operations further comprise generating ownership data indicative of a modification to the registered ownership interest of the entity in the product (Fig. 3A Item 3045; col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records)), the modification comprising at least one of an increase in the registered ownership interest, a decrease in the registered ownership interest, or a transfer of the registered ownership interest to an additional entity; and (Fig. 3A Item 3045; col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records))
the second ledger block comprises the event data and the ownership data (Fig. 3A Item 3045; col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records)).

Claims 22-24 and 33-34 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Sriram US9436923 in view of US5892900 Ginter in view of US7656271 Ehrman in view of Yaga NIST.IR.8202.
Regarding claim 22 Sriram teaches:
wherein the second ledger block corresponds to a genesis block (Fig. 3A Item 3045; col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records)) 
Sriram and Ginter do not teach teach:
for the additional distributed ledger.
Ehrman teaches:
for the additional distributed ledger (Fig. 2 Item 210 (showing engine), Fig. 3 Items 312a, 314a, 316a (showing multiple DBs); col. 9 ll. 25-35 (“conditions and/or predetermined rules and system parameters”), col. 11 ll. 30-40 (“vehicle number so that any data associated…may be related”),  col. 11 ll. 55-60 (explaining asset management with DB), col. 12 ll. 25-35 (maintaining multiple DB with engine), col. 13 ll. 40-67 (same), col. 20 ll. 50-55 (“transaction code…with each dataset…within…databases”), col. 23 ll. 30-40 (“business rules”); see also col. 8 ll. 20-25 (background and structure “central or distributed”)).
Yaga additionally teaches a genesis block on p. 18.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Sriram, Ginter, and Ehrman with the genesis block of Yaga in order to have a second blockchain for data backup.

Regarding claim 23 Sriram teaches:
wherein the at least one processor is further configured to execute the instructions to generate the additional distributed…associated with the product (Fig. 3A (showing supply chain); col. 9 (discussing “SKU package”)), and to store the additional distributed ledger within a portion of the memory (Fig. 3A (showing supply chain); col. 9 (discussing “SKU package”)).
Neither Sriram nor Ginter teach:
Ledger…
Ehrman teaches:
ledger (Fig. 2 Item 210 (showing engine), Fig. 3 Items 312a, 314a, 316a (showing multiple DBs); col. 9 ll. 25-35 (“conditions and/or predetermined rules and system parameters”), col. 11 ll. 30-40 (“vehicle number so that any data associated…may be related”),  col. 11 ll. 55-60 (explaining asset management with DB), col. 12 ll. 25-35 (maintaining multiple DB with engine), col. 13 ll. 40-67 (same), col. 20 ll. 50-55 (“transaction code…with each dataset…within…databases”), col. 23 ll. 30-40 (“business rules”); see also col. 8 ll. 20-25 (background and structure “central or distributed”))
Yaga additionally teaches a genesis block on p. 18.

Regarding claim 24 Sriram teaches:
wherein the at least one processor is further configured to transmit…block to one or more peer computing systems, the one or more peer computing systems being configured to generate the additional distributed ledger for the product (col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records)).
Neither Sriram nor Ginter teach:
…the second ledger…
Ehrman teaches:
the second ledger (Fig. 2 Item 210 (showing engine), Fig. 3 Items 312a, 314a, 316a (showing multiple DBs); col. 9 ll. 25-35 (“conditions and/or predetermined rules and system parameters”), col. 11 ll. 30-40 (“vehicle number so that any data associated…may be related”),  col. 11 ll. 55-60 (explaining asset management with DB), col. 12 ll. 25-35 (maintaining multiple DB with engine), col. 13 ll. 40-67 (same), col. 20 ll. 50-55 (“transaction code…with each dataset…within…databases”), col. 23 ll. 30-40 (“business rules”); see also col. 8 ll. 20-25 (background and structure “central or distributed”))

Regarding claim 33 Sriram teaches:
wherein: the…ledger block corresponds to a genesis block (Fig. 3A Item 3045; col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records))…
the computer-implemented method further comprises, using the at least one processor, generating the additional distributed ledger associated with the product and storing the additional distributed ledger within a data repository (Fig. 3A Item 3045; col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records)).
Neither Sriram nor Ginter teach:
Second… for the additional distributed ledger; and 
Ehrman teaches:
Second… for the additional distributed ledger; and (Fig. 2 Item 210 (showing engine), Fig. 3 Items 312a, 314a, 316a (showing multiple DBs); col. 9 ll. 25-35 (“conditions and/or predetermined rules and system parameters”), col. 11 ll. 30-40 (“vehicle number so that any data associated…may be related”),  col. 11 ll. 55-60 (explaining asset management with DB), col. 12 ll. 25-35 (maintaining multiple DB with engine), col. 13 ll. 40-67 (same), col. 20 ll. 50-55 (“transaction code…with each dataset…within…databases”), col. 23 ll. 30-40 (“business rules”); see also col. 8 ll. 20-25 (background and structure “central or distributed”))
Yaga additionally teaches a genesis block on p. 18.

Regarding claim 34 Sriram teaches:
ledger block corresponds to a genesis block for the additional distributed ledger; and (Fig. 3A Item 3045; col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records))
the computer-implemented method further comprises transmitting the second ledger block to one or more peer computing systems using the at least one processor, the one or more peer computing systems being configured to generate the additional distributed ledger associated with the product (Fig. 3A Item 3045; col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records)).
Neither Sriram nor Ginter teach:
: the second 
Ehrman teaches:
…the second (Fig. 2 Item 210 (showing engine), Fig. 3 Items 312a, 314a, 316a (showing multiple DBs); col. 9 ll. 25-35 (“conditions and/or predetermined rules and system parameters”), col. 11 ll. 30-40 (“vehicle number so that any data associated…may be related”),  col. 11 ll. 55-60 (explaining asset management with DB), col. 12 ll. 25-35 (maintaining multiple DB with engine), col. 13 ll. 40-67 (same), col. 20 ll. 50-55 (“transaction code…with each dataset…within…databases”), col. 23 ll. 30-40 (“business rules”); see also col. 8 ll. 20-25 (background and structure “central or distributed”))
Yaga additionally teaches a genesis block on p. 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS G KERITSIS/Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685